

EXHIBIT 10.4
CDI CORPORATION


January 25, 2017


Brian Short


Dear Brian,


In recognition of your efforts to CDI Corporation (“CDI”), we would like to
enter into this letter agreement with you (this “Agreement”).


•
If your employment is terminated by CDI without Cause (and not due to death or
Disability), then you will be entitled to receive a severance benefit equal to
12 months of continued base salary at the rate in effect immediately prior to
your termination of employment (the “Severance Benefit”), to be paid in
substantially equal installments in accordance with CDI’s normal payroll
practices during the 12 month period immediately following your date of
termination (with payment to commence on the first payroll date after the
effective date of the release of claims and covenant not to sue described below,
and to include a catch-up for any payments that already would have been made had
such release been effective on the termination date); provided, however, that
(i) the Severance Benefit will immediately cease upon your obtaining new
employment prior to the end of such 12 month severance period and (ii) if such
termination without Cause occurs within 30 days before, or within 12 months
after, a Sale of the Company (as defined in the Time-Vested Deferred Stock Award
Agreement attached hereto as Exhibit A), and in either case, you obtain new
employment prior to the first anniversary of the termination of your employment
with the Company, then instead of the Severance Benefit ceasing on the date of
such new employment under clause (i), it will cease on the 3 month anniversary
of such new employment if such new employment is obtained prior to the six month
anniversary of your termination of employment with the Company, or if such new
employment is obtained more than six months after your employment with the
Company was terminated it will cease on the earlier of the 1 month anniversary
of such new employment and the 1 year anniversary of your termination of
employment with the Company. The Severance Benefit shall be contingent upon your
execution of a release of claims and covenant not to sue in form and substance
satisfactory to CDI such that it’s effective and irrevocable within 60 days
after the date of your termination of employment (the “Release”). If such 60 day
release period overlaps two calendar years, then to the extent required by
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), any
portion of the Severance Benefit that otherwise would have been paid in the
first calendar year will instead be withheld and paid on the first payroll date
in such second calendar year, with all remaining payments to be made as if no
such delay had occurred.



•
You are eligible to receive a retention bonus of $150,000, payable on March 15,
2017 (“Retention Bonus 1”) and a retention bonus in the amount of $100,000,
payable on March 15, 2018 (“Retention Bonus 2,” and together with Retention
Bonus 1, the “Retention Bonuses”). Payment



12330036.1.TAX

--------------------------------------------------------------------------------




of any Retention Bonus is subject to your continued employment with CDI on the
payment date of the applicable Retention Bonus. Notwithstanding the foregoing,
(x) if your employment is terminated by CDI without Cause (and not due to your
death or Disability), then you will receive payment of any then unpaid Retention
Bonus on the first payroll date after the effective date of the Release (and in
all events within 60 days after the date of such termination), (y) if your
employment is terminated as the result of your death or by CDI due to your
Disability, you will receive a pro-rata portion of any then unpaid portion of
each of Retention Bonus 1 and Retention Bonus 2 on the first payroll date after
the effective date of the Release (and in all events within 60 days after the
date of such termination), with the pro-rata Retention Bonus 1, if any, to be
pro-rated based on the number of days you were employed in 2016 in relation to
366 days and the pro-rata Retention Bonus 2 to be pro-rated based on the number
of days you were employed in 2017 in relation to 365 days and (z) if a Sale of
the Company occurs before your employment with CDI ends, you will receive any
then unpaid Retention Bonus within five days after the closing of such Sale of
the Company. Payment of any Retention Bonus under clause (x) and clause (y)
above is contingent on your (or your estate’s or legal representative’s, as
applicable) execution of the Release such that it becomes effective and
irrevocable within 60 days after the termination date. If such 60 day release
period overlaps two calendar years, then to the extent required by Code Section
409A, any portion of any Retention Bonus that otherwise would have been paid in
the first calendar year will instead be withheld and paid on the first payroll
date in such second calendar year. Except as otherwise specifically provided
herein, if you are not employed by CDI on the date on which any Retention Bonus
is scheduled to be paid, you will forfeit your right to receive (and you will
not receive) such Retention Bonus.


•
You will be granted an award of 59,500 shares of Time-Vested Deferred Stock
under the Plan and pursuant to a Time-Vested Deferred Stock Award Agreement
substantially in the form attached hereto as Exhibit A.



•
You will be granted an Award of 25,500 Performance Units under the Plan and
pursuant to a Performance Unit Award Agreement substantially in the form
attached hereto as Exhibit B.

 
Please note that this Agreement does not constitute a contract or guarantee of
continued employment or of employment for any specific term.


This Agreement is intended to comply with, or be exempt from, Code Section 409A,
and shall be interpreted consistent therewith and without resulting in any
increase in the amounts owed hereunder by CDI. Notwithstanding any other
provision of this Agreement to the contrary, if you are a "specified employee"
within the meaning of Code Section 409A and the regulations issued thereunder,
and a payment or benefit provided for herein would be subject to additional tax
under Code Section 409A if such payment or benefit is paid within six (6) months
after your "separation from service" (within the meaning of Code Section 409A),
then such payment or benefit required hereunder shall not be paid (or commence)
during the six-month period immediately following your separation from service
except as provided in the immediately following sentence. In such an event, any
payments or benefits that would otherwise have been made or provided during such
six-month period and which would have incurred such


12330036.1.TAX

--------------------------------------------------------------------------------




additional tax under Code Section 409A shall instead be paid to you in a
lump-sum cash payment on the earlier of (i) the first regular payroll date of
the seventh month following your separation from service or (ii) the 10th
business day following your death. If your termination of employment hereunder
does not constitute a "separation from service" within the meaning of Code
Section 409A, then any amounts payable hereunder on account of a termination of
your employment and which are subject to Code Section 409A shall not be paid
until you have experienced a "separation from service" within the meaning of
Code Section 409A. Each payment contemplated hereunder shall be treated as a
separate payment in a series of separate payments under Treasury Regulation
Section 1.409A-2(b)(2)(iii). Neither CDI nor any of its affiliates shall have
any liability or obligation to you in the event that this Agreement does not
comply with, or is not exempt from, Code Section 409A.


This Agreement shall be governed by the laws of the Commonwealth of
Pennsylvania, without regard to its choice of laws provisions. This Agreement
may be amended only by written agreement between you and CDI. This Agreement may
be executed in two or more counterparts, each of which shall be deemed to be an
original but all of which together will constitute one and the same instrument.
If you become eligible to receive the Severance Benefit, you will not be
eligible to receive any continued base salary payments under the CDI Corp.
Executive Severance Program.


Please sign below acknowledging your agreement to the terms set forth herein.
All capitalized terms used herein and not otherwise defined have the meanings
set forth in the CDI Corp. Amended and Restated Omnibus Stock Plan (as in effect
on the date hereof).


CDI Corporation


/s/ Michael Castleman
Michael Castleman
Interim Chief Executive Officer, President and Chief Financial Officer






Accepted: /s/ Brian Short
Brian Short




12330036.1.TAX